UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

ROBERT PUGH III,
                                    Plaintiff,
                             -v-                                    MEMORANDUM AND ORDER
REVERSE MORTGAGE SOLUTIONS, INC.;                                        18-CV-01705 (LDH) (JO)
LIBERTY HOME EQUITY SOLUTIONS, INC.;
MICHAEL KENT; JEFFERY P. BAKER, B.B.A.,
                                    Defendants.

LASHANN DEARCY HALL, United States District Judge:

        Plaintiff Robert Pugh III, proceeding pro se, asserts claims against Defendants Reverse

Mortgage Solutions, Inc. (“RMS”); Jeffery P. Baker, B.B.A. (together with RMS, “RMS

Defendants”); Liberty Home Equity Solutions, Inc. (“Liberty”); and Michael Kent (together with

Liberty, “Liberty Defendants”) arising out of a purported mortgage note.1 (Am. Compl., ECF

No. 13.) Liberty Defendants move pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal Rules

of Civil Procedure to dismiss the complaint in its entirety.2 (Liberty Defs.’ Mem. Law Supp.

Mot. Dismiss Compl. (“Defs.’ Mem.”), ECF No. 25-1.)

                                              BACKGROUND3

        The complaint contains few factual allegations among its many various assertions of

civil-rights, admiralty, criminal, constitutional and common law; international treaties; the

Uniform Commercial Code; and accounting standards. Plaintiff alleges that he “never borrowed



1
 By order dated February 26, 2019, the Court stayed this action pursuant to 11 U.S.C. § 362(a)(1) in light of RMS
Defendants’ February 25 notice of bankruptcy (ECF No. 21). By order dated April 1, 2019, with the consent of
Liberty Defendants, the Court lifted the stay with respect to them.
2
  Although Liberty Defendants purport to bring their motion under Rule 12(b)(6) alone, their memorandum of law
raises jurisdictional issues that fall under Rule 12(b)(1).
3
 The following facts are taken from the complaint and are assumed to be true for the purpose of this memorandum
and order.
or took a mortgage from [RMS] or [Liberty].” (Am. Compl. at 3.) He suggests that Defendants

somehow acquired his mortgage note but that he “never authorize[d] the Defendant(s) [sic] to

trade [his] Note on the [New York Stock Exchange] as a mortgage backed security.” (Id. at 2.)

Finally, he contends that RMS and Liberty “did not secure [their] interest in the collateral (Pugh

III / Note), [and] no lien was filed to secure the property, . . . [so RMS and Liberty] CANNOT

file a lien to secure the collateral because it would be fraud.” (Id. at 9.)

                                    STANDARD OF REVIEW

        “A case is properly dismissed for lack of subject matter jurisdiction under Rule 12(b)(1)

when the district court lacks the statutory or constitutional power to adjudicate it.” Makarova v.

U.S., 201 F.3d 110, 113 (2d Cir. 2000). The plaintiff bears the burden of establishing beyond a

preponderance of the evidence that subject-matter jurisdiction exists. Id. “In reviewing a Rule

12(b)(1) motion to dismiss, the court ‘must accept as true all material factual allegations in the

complaint, but [the court is] not to draw inferences from the complaint favorable to plaintiff[ ].’”

Tiraco v. New York State Bd. of Elections, 963 F. Supp. 2d 184, 190 (E.D.N.Y. 2013) (quoting

J.S. ex rel. N.S. v. Attica Cent. Sch., 386 F.3d 107, 110 (2d Cir. 2004)). Further, “[i]n resolving a

motion to dismiss for lack of subject matter jurisdiction under Rule 12(b)(1), a district court . . .

may refer to evidence outside the pleadings.” Makarova, 201 F.3d at 113.

        To withstand a Rule 12(b)(6) motion to dismiss, a complaint “must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). A claim is facially plausible when the alleged facts allow the court to draw a

“reasonable inference” of a defendant’s liability for the alleged misconduct. Id. While this

standard requires more than a “sheer possibility” of a defendant’s liability, id., “[i]t is not the

                                                   2
Court’s function to weigh the evidence that might be presented at trial” on a motion to dismiss.

Morris v. Northrop Grumman Corp., 37 F. Supp. 2d 556, 565 (E.D.N.Y. 1999). Instead, “the

Court must merely determine whether the complaint itself is legally sufficient[.]” Id. (citations

omitted).

        Moreover, where, as here, a plaintiff is proceeding pro se, his pleadings “must be

construed liberally and interpreted to raise the strongest arguments that they suggest.” Sykes v.

Bank of Am., 723 F.3d 399, 403 (2d Cir. 2013) (quoting Triestman v. Fed. Bureau of Prisons,

470 F.3d 471, 474 (2d Cir. 2006)). A pro se complaint, “however inartfully pleaded, must be

held to less stringent standards than formal pleadings drafted by lawyers.” Boykin v. KeyCorp,

521 F.3d 202, 213–14 (2d Cir. 2008) (quoting Erickson v. Pardus, 55 U.S. 89, 94 (2007) (per

curiam)). This rule is “particularly so when the pro se plaintiff alleges that [his] civil rights have

been violated.” Sealed Plaintiff v. Sealed Defendant, 537 F.3d 185, 191 (2d Cir. 2008) (citing

McEachin v. McGuinnis, 357 F.3d 197, 200 (2d Cir. 2004)). Still, “even pro se plaintiffs

asserting civil right claims cannot withstand a motion to dismiss unless their pleadings contain

factual allegations sufficient to raise a ‘right to relief above the speculative level.’” Jackson v.

NYS Dep’t of Labor, 709 F. Supp. 2d 218, 224 (S.D.N.Y. 2010) (quoting Twombly, 550 U.S. at

555).

                                           DISCUSSION

        Liberty Defendants argue that dismissal is warranted on the independent grounds that

(1) there is no justiciable controversy between the parties, (2) Plaintiff lacks standing to bring his

claim within the Court’s jurisdiction, and (3) the complaint fails to state a plausible claim for

relief. (Defs.’ Mem. 1-2.) Because the Court agrees that it lacks subject-matter jurisdiction over

the complaint for want of a justiciable controversy between the parties, it need not reach Liberty

                                                  3
Defendants’ standing and merits arguments. “The oldest and most consistent thread in the federal

law of justiciability is that the federal courts will not give advisory opinions.” Ass’n of Car

Wash Owners Inc. v. City of New York, 911 F.3d 74, 85 (2d Cir. 2018) (quoting Flast v. Cohen,

392 U.S. 83, 96 (1968)). “This means that federal courts ‘may not give an opinion advising what

the law would be upon a hypothetical state of facts.’” Id. (quoting In Matter of Motors

Liquidation Co., 829 F.3d 135, 168 (2d Cir. 2016)).

       Here, Plaintiff asks the Court to do exactly that. Specifically, Plaintiff acknowledges that

Defendants have not sought to foreclose on the property subject to the mortgage at issue, does

not suggest that they are likely to do so, but nonetheless seeks the Court’s confirmation that they

“CANNOT file a lien to secure the [property] because it would be fraud.” (Am. Compl. at 9.)

The Court’s subject-matter jurisdiction simply does not extend to such a hypothetical scenario.

See Flaherty v. Offenberg, No. 87-C-3126, 1987 WL 20319, at *1 (E.D.N.Y. Nov. 5, 1987)

(holding, in the alternative, that the court lacked jurisdiction to prevent foreclosure proceedings

because the plaintiff did not allege that the defendant “ha[d] begun any type of foreclosure

proceedings against him” and thus no case or controversy was present).

                                          CONCLUSION

       For the foregoing reasons, Defendant’s motion is GRANTED, and the complaint is

dismissed in its entirety for lack of subject-matter jurisdiction.

       In light of his pro se status, Plaintiff is granted leave to file an amended complaint within

30 days from the entry of this memorandum and order. Cruz v. Gomez, 202 F.3d 593 (2d Cir.

2000). The amended complaint must be captioned “Amended Complaint” and bear the same

docket number as this memorandum and order. Failure to file an amended complaint within 30




                                                  4
days, as directed by this memorandum and order, will result in dismissal of Plaintiff’s case for

failure to prosecute.

       The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal would not be taken

in good faith and therefore in forma pauperis status is denied for the purpose of any appeal.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962).


                                                     SO ORDERED.

Dated: Brooklyn, New York                            /s/ LDH
       November 27, 2019                             LASHANN DEARCY HALL
                                                     United States District Judge




                                                 5
